—Order unanimously affirmed without costs. Memorandum: We reject the contention of respondent that Family Court should have suspended judgment when it terminated her parental rights. A suspended judgment “is a brief grace period designed to prepare the parent to be reunited with the child (Family Ct Act § 633)” and may be granted “where the court determines it is in the child’s best interests (Family Ct Act § 631)” (Matter of Michael B., 80 NY2d 299, 311). The record establishes that a suspended judgment in this case would not be in the best interests of the children. Rather, the record establishes that respondent has ongoing problems with substance abuse and domestic violence and continues to deny that she has such problems, and it establishes that her visits with her children have been inconsistent and unsuccessful. (Appeal from Order of Erie County Family Court, Dillon, J. — Terminate Parental Rights.) Present — Denman, P. J., Green, Wisner, Pigott, Jr., and Fallon, JJ.